DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The amendment to Claims 1 and 9, cancellation of Claim 10, and addition of new claims 16 and 17 is acknowledged.

Applicant's arguments and amendment filed 6/14/2021 have been fully considered.
The amendment overcomes the Claim rejection of Claims 1-5 and 9 under 35 U.S.C. 102(a)(1)/(a)(2) over Shaw (US 2010/0108886 A1) and the Claim rejection of Claims 2-4 and 10-12 under 35 U,S.C, 103 over Shaw (US 2010/0108886 A1) in view of Hunter (US 2016/0066775 A1).
The arguments regarding the outstanding rejection are addressed as follows: The applicant argues that “[w]ith respect to Hunter, the moving reflective elements disclosed in Hunter are moving mirrors and not retroreflectors. While a retroreflector is shown in one embodiment of Hunter, it is not disclosed or suggested that it could be a moving element.” 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., moving retroreflectors to suppress interference between coherent laser sources) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant continues to argue the intended use of the claimed device and/or method and compare it to the intended use of the prior art; however, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987) ; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).

With respect to the claimed methods, applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 9. When reading the preamble in the context of the entire claim, the recitation “of noise suppression” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2016/0066775 A1) in view of official notice.
Regarding Independent Claim 1, Hunter discloses a spectrometer (abstract, Figs 2A, 2B, 9A), comprising:
a coherent laser light source comprising a laser diode having coherent laser output (VCSEL in Figs 2A and 2B, [0059], [0075]);

a retroreflector in the path between the laser and photodetector, the retroreflector being movable to modulate the path length (moving mirror, Figs 2A, 2B, 7A-7C, 8A-8D, and 9A, abstract, [0054], [0058], [0062], [0067], [0068], [0072]); and
a laser analyzer configured for coupling to the photodetector to receive and analyze signals from the photodetector (processor, abstract, [0006], [0058], [0065], [0067], [0087], etc).
Hunter is silent specifically about having the laser diode be a tunable laser diode; however, it discloses the use of other long coherence sources ([0059]) and lasers that emit light at different wavelengths, [0075]. The examiner takes official notice that the use of tunable diode lasers is exceedingly well-known in the art and specifically in imaging spectrometers with several advantages such as the lasers can be tuned to the center of a spectral feature and generate a narrow signal relative to the width of the spectral feature, and being cost effective with the additional advantage of being able to select the specific wavelength as suggested by Hunter ([0075]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention using a tunable diode laser for the purpose of tuning to the center of a spectral feature and generating a narrow signal relative to the width of the spectral feature at a relatively low cost and to be able to select the specific wavelength.
Claim 2, Hunter discloses the spectrometer of claim 1 in which the retroreflector is mounted on a movable support (actuator, [0005], [0006], [0054], [0058]-[0063], [0067]-[0074], [0077], [0078], [0080], [0088], [0102]-[0105], etc).
Regarding Claim 3, Hunter discloses the spectrometer of claim 2 in which the movable support comprises a rotator (Fig. 9A, [0005], [0055], [0063], [0067], [0071], [0077], [0078], [0080], [0088], [0102]-[0105], etc.).
Regarding Claim 4, Hunter discloses the spectrometer of claim 2 in which the movable support comprises a translator (Figs 2A, 2B, [0006], [0054]-[0056], [0058]-[0063], [0068]-
[0069], [0071]-[0073], [0078], [0080], [0085], [0088], [0102]-[0109], etc).
Regarding Claim 5, Hunter discloses the spectrometer of claim 1 in which the laser analyzer is configured to average signals received from the photodetector over a time period ([0118], [0123]).

Regarding Independent Claim 9, Hunter discloses a method of noise suppression in a tunable diode laser spectrometer (by means of the device of Figs 2A, 2B, 9A, for example), the method comprising:
directing coherent laser output from a coherent laser light source comprising a laser diode (VCSEL in Figs 2A and 2B, [0059], [0075]) to a photodetector (photodiodes and/or camera, Figs 2A, 2B, and 9A) along a path having a path length (see Figs 2A, 2B, and 9A), the photodetector being coupled to an analyzer to provide photodetector output to the analyzer (processor, abstract, [0006], [0058], [0065], [0067], [0087], etc);

the analyzer averaging output from the photodetector over a time period ([0118], [0123]).
Hunter is silent specifically about having the laser diode be a tunable laser diode; however, it discloses the use of other long coherence sources ([0059]) and lasers that emit light at different wavelengths, [0075]. The examiner takes official notice that the use of tunable diode lasers is exceedingly well-known in the art and specifically in imaging spectrometers with several advantages such as the lasers can be tuned to the center of a spectral feature and generate a narrow signal relative to the width of the spectral feature, and being cost effective with the additional advantage of being able to select the specific wavelength as suggested by Hunter ([0075]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention using a tunable diode laser for the purpose of tuning to the center of a spectral feature and generating a narrow signal relative to the width of the spectral feature at a relatively low cost and to be able to select the specific wavelength.
Regarding Claim 11, Hunter discloses the method of claim 9 in which moving the retroreflector comprises rotating the retroreflector (Fig. 9A, [0005], [0055], [0063], [0067], [0071], [0077], [0078], [0080], [0088], [0102]-[0105], etc.).
Regarding Claim 12, Hunter discloses the method of claim 9 in which moving the retroreflector comprises translating the retroreflector (Figs 2A, 2B, [0006], [0054]-[0056], 
Regarding Claim 16, Hunter discloses the spectrometer of claim 1 in which the retroreflector is separated from the tunable diode laser by a part of the path being an open atmospheric path (no vacuum specified, no specifics of sealing the screws, etc. so it is assumed it is an open atmospheric path, see Figs 3, 4, 7, 8). Or in the alternative, it would be economically advantageous not having to worry about maintaining vacuum in the system. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the retroreflector separated from the tunable diode laser by a part of the path being an open atmospheric path in order to have a cheaper system.
Regarding Claim 17, Hunter discloses the method of claim 9 in which the retroreflector is separated from the tunable diode laser by a part of the path being an open atmospheric path (no vacuum specified, no specifics of sealing the screws, etc. so it is assumed it is an open atmospheric path, see Figs 3, 4, 7, 8). Or in the alternative, it would be economically advantageous not having to worry about maintaining vacuum in the system/method. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the retroreflector separated from the tunable diode laser by a part of the path being an open atmospheric path in order to have a cheaper system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0375989 A1, US 2004/0228384 A1, US 2004/0218639 A1, and US 2016/0329681 A1 disclose advantages of using tunable diode lasers.
US 8,145,064 B2 discloses a system and method for suppressing noise by frequency dither by using path length modulation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VIOLETA A PRIETO/Examiner, Art Unit 2877